     Case 3:20-cv-00611 Document 46 Filed 02/09/21 Page 1 of 1 PageID #: 601




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION


ANDREW STEWART,
ASHLEY STEWART,
DINNER’S READY, INC.,
a West Virginia corporation, d/b/a
Bridge Cafe & Bistro,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 3:20-0611

JAMES C. JUSTICE, II,
in his official capacity as Governor of West Virginia,
RICK SNAMAN, an individual,

                              Defendants.

                                     JUDGMENT ORDER

       In accordance with the accompanying order, the Court ORDERS that Plaintiff’s Complaint

be DISMISSED WITH PREJUDICE and that this case be dismissed and stricken from the

docket of this Court. The Court DIRECTS the Clerk to send a certified copy of this Order to all

counsel of record, and any unrepresented parties.

                                             ENTERED:            February 9, 2021




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                                1
